Exhibit 10.2

 

AMERICAN RIVER BANKSHARES
2020 EQUITY INCENTIVE PLAN

 

STOCK OPTION AGREEMENT

 

Optionee: __________     Grant Date: __________     Exercise Price per Share1:
USD $_____     Total Exercise Price: USD $_____     Number of Shares1:
__________     Expiration Date2: __________     Type of Option3:

_____Incentive Stock Option (ISO)

_____Nonqualified Stock Option (NSO)

    Vesting Commencement Date: __________     Exercise/Vesting Schedule2:

[number] Shares on [date]

[number] Shares on [date]

[number] Shares on [date]

[number] Shares on [date]

 

 

This STOCK OPTION AGREEMENT is made by and between American River Bankshares
(the “Company”) and the Optionee named above (the “Optionee”). The right to
purchase the number of shares of the Company’s common stock identified above
(the “Option”) is granted pursuant to and subject to the terms and conditions
set forth in the American River Bankshares 2020 Equity Incentive Plan (the
“Plan”). Capitalized terms used herein and not otherwise defined herein shall
have the meaning assigned by the Plan.

 

WHEREAS, pursuant to the Plan, the Company desires to grant to the Optionee with
reference to services rendered and to be rendered to the Company, effective as
of the Grant Date, an Option upon the terms and conditions set forth herein and
in the Plan:

 

NOW THEREFORE, in consideration of services rendered and to be rendered prior to
exercise by the Optionee and the mutual promises made herein and the mutual
benefits to be derived therefrom, the parties agree as follows:

 

 

 

 

___________________________________

1 Subject to adjustment under Section 4.3 of the Plan.

2 Subject to early termination if the Optionee’s employment or other service
relationship terminates or in certain other circumstances. See Sections 5.5 and
10 of the Plan for exceptions and additional details regarding possible
adjustments, acceleration of exercisability and/or vesting and/or early
termination of the Option.

3 Subject to Section 5.3.2 of the Plan.



1

 

Grant of Option. The Company hereby grants to the Optionee, and the Optionee
hereby accepts, the Option to purchase the total number of Shares set forth
above, at the Exercise Price per Share subject to the terms, definitions and
provisions of the Plan and this Agreement.

 

Type of Option. If the Company has designated the Option as an ISO above, the
Company intends that the Option will be treated as an Incentive Stock Option
within the meaning of Section 422 of the Code (an “ISO”) to the maximum extent
permissible under all of the ISO rules and restrictions. Any Shares acquired
upon exercise of the Option without compliance with all applicable ISO rules
will be treated as acquired upon exercise of a Nonqualified Stock Option (a
“NSO”). If the Company has designated the Option as a NSO above, the Company
intends that the Option will be treated in its entirety as a NSO and not as an
ISO.

 

Exercisability of Option. The Option shall vest and become exercisable during
its term following the Vesting Commencement Date in accordance with the
Exercise/Vesting Schedule as set forth above, and with and subject to the
applicable provisions of the Plan and this Agreement. The Option may be
exercised only to the extent the Option is vested and exercisable, and, subject
to Section 11.5 of the Plan, during the Optionee’s lifetime, only by the
Optionee. In no event may the Optionee exercise the Option after the Expiration
Date as provided above.

 

Exercise of Option. To the extent vested and exercisable, the Option may be
exercised (for whole numbers of Shares only) by the execution and delivery to
the Company written notice, in a form approved for such purpose by the Company,
which notice shall state the number of Shares to be purchased pursuant to
exercise of the Option. The written notice shall be accompanied by payment of
the aggregate Exercise Price for the Shares to be purchased and the payment or
provision for any applicable employment or other taxes or withholding for taxes
thereon. Subject to Section 4.5 of the Plan, the Option shall be deemed to be
exercised upon receipt and approval by the Company of such written exercise
notice accompanied by the aggregate Exercise Price and any other payments so
required.

 

Method of Payment. Payment of the aggregate Exercise Price shall be by any of
the methods permitted under Section 5.6.1 of the Plan, or a combination thereof,
at the election of the Optionee.

 

Continuous Service Required. The Exercise/Vesting Schedule requires Continuous
Service through each applicable vesting date as a condition to the vesting of
the applicable installment and rights and benefits under this Agreement. Partial
Continuous Service, even if substantial, during any vesting period will not
entitle the Optionee to any proportionate vesting or avoid or mitigate a
termination of rights and benefits upon or following a termination of Continuous
Service.

 

Effect of Termination of Continuous Service on Exercise Period.

 

If the Optionee’s Continuous Service terminates, the Option and all other rights
and benefits under this Agreement terminate, except that the Optionee, at any
time within the applicable period specified in Section 5.5 of the Plan, may
exercise the Option to the extent the Option is exercisable on the date of
termination of Continuous Service and has not otherwise expired or terminated.

 



2

 

Notwithstanding the foregoing exercise periods after termination of Continuous
Service, to the extent the Option otherwise is an ISO, the Option will qualify
as an ISO only if it is exercised within the applicable exercise periods for
ISOs and meets all other requirements of the Code for ISOs. If the Option is not
exercised within the applicable exercise periods or does not meet such other
requirements, the Option will be rendered a NSO.

 

Adjustments Upon Specified Events. As provided in Section 4.3 of the Plan, upon
the occurrence of certain events relating to or affecting the Company’s stock
contemplated by Section 4.3 of the Plan, the Board shall, in such manner, to
such extent (if any) and at such times as it deems appropriate and equitable in
the circumstances, make adjustments in the number, amount and type of shares (or
other securities or property) subject to the Option, the Exercise Price and the
securities delivered upon exercise of the Option (or any combination thereof),
and the Administrator may under Section 10 of the Plan provide for a cash
payment and cancellation or the assumption, substitution or exchange of the
Option or the shares or other securities subject to the Option in connection
with a Change in Control of the Company. All rights of the Optionee hereunder
are subject to such adjustments and other provisions of the Plan.

 

Optionee not a Shareholder. Neither the Optionee nor any other person entitled
to exercise the Option shall have any of the rights or privileges of a
shareholder of the Company as to any Shares until exercise of the Option and the
issuance and delivery to him or her of a certificate evidencing the Shares
registered in his or her name, or upon request in the case of uncertificated
securities, a notice of issuance, for the Shares. No adjustment will be made for
dividends or other rights as a shareholder as to which the record date is prior
to such date of delivery.

 

Non-Transferability of Option. The Option and any other rights of the Optionee
under this Agreement or the Plan are nontransferable except as expressly
provided in Section 11.5 of the Plan.

 

Imposition of Other Requirements. The Company reserves the right, without
Optionee’s consent, to cancel or forfeit outstanding grants or impose other
requirements on Optionee’s participation in the Plan, on this Option and the
Shares subject to this Option and on any other Award or Shares acquired under
the Plan, to the extent the Company determines it is necessary or advisable in
order to comply with applicable laws or facilitate the administration of the
Plan. Optionee agrees to sign any additional agreements or undertakings that may
be necessary to accomplish the foregoing.

 

Notices. Any notice to be given under the terms of this Agreement shall be in
writing and addressed to the Company at the Company’s principal office at 3100
Zinfandel Drive, Rancho Cordova, California 95670, to the attention of
___________________ and to the Optionee at the address given beneath the
Optionee’s signature hereto, or at such other address as either party may
hereafter designate in writing to the other.

 

Electronic Delivery and Translation. The Company may, in its sole discretion,
decide to deliver any documents related to Optionee’s current or future
participation in the Plan, this Option, the Shares subject to this Option, any
other Company securities or any other Company-related documents, by electronic
means. By accepting this Option, whether electronically or otherwise, Optionee
hereby (i) consents to receive such documents by electronic means, (ii) consents
to the use of electronic signatures, and (iii) if applicable, agrees to
participate in the Plan and/or receive any such documents through an on-line or
electronic system established and maintained by the Company or a third party
designated by the Company, including but not limited to the use of electronic
signatures or click-through electronic acceptance of terms and conditions.

 



3

 

No Acquired Rights or Employment Rights. In accepting the Option, Optionee
acknowledges that the Plan is established voluntarily by the Company, is
discretionary in nature, and may be modified, amended, suspended or terminated
by the Company at any time. The grant of the Option is voluntary and occasional
and does not create any contractual or other right to receive future grants of
Options, other Awards or benefits in lieu of Options, even if Options have been
granted repeatedly in the past, and all decisions with respect to future grants
of Options or other Awards, if any, will be at the sole discretion of the
Company. In addition, Optionee’s participation in the Plan is voluntary, and the
Option and the Shares subject to the Option are extraordinary items that do not
constitute regular compensation for services rendered to the Company or any
Subsidiary or Affiliate and are outside the scope of Optionee’s employment
contract, if any. The Option and the Shares subject to the Option are not
intended to replace any pension rights or compensation and are not part of
normal or expected salary or compensation for any purpose, including but not
limited to calculating severance payments, if any, upon termination.

 

Nothing contained in this Agreement is intended to constitute or create a
contract of employment, nor shall it constitute or create the right to remain
associated with or in the employ of the Company or any Subsidiary or Affiliate
for any particular period of time. This Agreement shall not interfere in any way
with the right of the Company or any Subsidiary or Affiliate to terminate the
Optionee’s employment or service at any time, subject to applicable laws.

 

Effect of Award Agreement. This Agreement shall be binding upon and inure to the
benefit of any successor or successors of the Company, except to the extent the
Administrator determines otherwise.

 

Entire Agreement; Governing Law. The Plan is incorporated herein by reference.
The Plan and this Agreement constitute the entire agreement of the parties with
respect to the subject matter hereof and supersede in their entirety all prior
undertakings and agreements of the Company and the Optionee with respect to the
subject matter hereof, and may not be modified except by means of a writing
signed by the Company and the Optionee. The construction, interpretation,
performance and enforcement of this Agreement and the Option shall be governed
by the internal substantive laws, but not the choice of law rules, of the State
of California. For purposes of litigating any dispute that may arise directly or
indirectly from this Agreement, the parties hereby submit and consent to the
exclusive jurisdiction of the state of California and agree that any such
litigation shall be conducted only in the courts of California or the federal
courts of the United States located in California and no other courts.

 

Plan. The Option and all rights of the Optionee with respect thereto are subject
to, and the Optionee agrees to be bound by, all of the terms and conditions of
the provisions of the Plan, incorporated herein by reference, to the extent such
provisions are applicable to Awards granted thereunder. The Optionee
acknowledges receipt of a copy of the Plan, which is made a part hereof by this
reference, and agrees to be bound by the terms thereof. Unless otherwise
expressly provided in other Sections of this Agreement, provisions of the Plan
that confer discretionary authority on the Administrator do not (and shall not
be deemed to) create any rights in the Optionee unless such rights are expressly
set forth herein or are otherwise in the sole discretion of the Administrator
specifically so conferred by appropriate action of the Board under the Plan
after the date hereof.

 



4

 

Severability. If one or more provisions of this Agreement are held to be
unenforceable under applicable Law, the parties agree to renegotiate such
provision in good faith. In the event that the parties cannot reach a mutually
agreeable and enforceable replacement for such provision, then (i) such
provision shall be excluded from this Agreement, (ii) the balance of the
Agreement shall be interpreted as if such provision were so excluded and
(iii) the balance of the Agreement shall be enforceable in accordance with its
terms.

 

Counterparts. This Agreement may be executed in any number of counterparts, each
of which when so executed and delivered shall be deemed an original, and all of
which together shall constitute one and the same agreement. Execution of a
facsimile or scanned copy will have the same force and effect as execution of an
original, and a facsimile or scanned signature will be deemed an original and
valid signature.

 

[Signatures on Following Page]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



5

 

IN WITNESS WHEREOF, the parties have executed this Stock Option Agreement as of
the Grant Date.

 

 

COMPANY:



AMERICAN RIVER BANKSHARES

 

 

 

By: _________________________________

 

Name: _______________________________

 

Title: ________________________________

 

 

AGREED AND ACKNOWLEDGED:

 

OPTIONEE:

 

 

________________________________________

(Optionee’s Signature)

 

________________________________________

(Optionee’s Name)

 

________________________________________

(Optionee’s Address)

 

________________________________________

(Optionee’s Address)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

6

 

